Timlin, J.
(dissenting). Duty, as it appears to me, requires a record of this dissent. One of the questions of the special verdict, and the only one bearing upon the subject included, was as follows: “(4) Was the plaintiff wanting in the exercise of ordinary care which contributed to his injury ?” At the request of the defendants’ counsel the court instructed the jury with reference to that question as follows:
“In considering and answering the fourth question, you are instructed that if you find the plaintiff failed to exercise under all the circumstances ordinary care, even in the slightest degree or to the slightest extent, your answer to that question should be Wes.’ ”
The jury answered this question “Yes.” No other instruction bearing upon or covering the assumption of risk by, or contributory negligence of, the plaintiff was given. Proper exception to this charge was taken. Consistently with reason it has been held that in order to constitute a defense the contributory negligence of the plaintiff must have had the same causal relation to the injury as is required of the negligence of the defendant in order that the latter negligence may constitute a cause of action.
*456‘‘’Contributory negligence on the part of the plaintiff must bear the same proximate relation to the result as the actionable negligence of the defendant. It need not be the sole cause, and it may contribute but slightly, but it must be a proximate cause in the sense that the defendant’s negligence must be proximate.” Boyce v. Wilbur L. Co. 119 Wis. 642, 650, 97 N. W. 563, 566.
Hence the rule of the majority opinion requires us to hold that a charge like that approved in this case in connection with a question regarding defendants’ liability in the form of the fourth question in this case will suffice as a direction to the jury to fix; the liability of defendants for negligence. This cannot be gainsaid unless we are to have, in personal injury cases, one law for the defendant and a different law for the plaintiff. I think this question has been settled adversely to the majority opinion in the case of a defendant, but with the limited time at my disposal I cannot find the precedent. I also think the cases of Cummings v. Nat. F. Co. 60 Wis. 603, 18 N. W. 742, 20 N. W. 665; Lyon v. Grand Rapids, 121 Wis. 609, 99 N. W. 311; and Lynch v. Waldwick, 123 Wis. 351, 101 N. W. 925, cited in the majority opinion, are decisive of this point in favor of the appellant in the case at bar, and that the distinction attempted in that opinion between instructions asked and refused and instructions asked and given is not sound. But aside from all precedent and resting solely upon reason, it cannot be correct to inquire of a person or tribunal whether another has been guilty of negligence which was the proximate cause of an injury, and to then instruct that person or tribunal that having found the negligence they should answer such •question in the affirmative, without the necessity of finding the kind of negligence inquired about, viz., negligence which was the proximate cause of the injury. If a case occurred, where the question of proximate cause was a question of law arising upon undisputed evidence, such an instruction might be proper, because in such case all that the jury are required' *457•to find is. the question of negligence. But where both are ■questions of fact for the jury, it seems to me wholly irrational to approve of a charge which expressly informs the jury that if they are convinced that one of these facts existed they must answer affirmatively that both existed, or that if •they are convinced that a certain fact existed they must answer affirmatively that this fact, with certain disputable and disputed consequences, existed.
Winslow, O. J. I concur in the views expressed by Mr. Justice Timlin in the foregoing opinion.
A motion for a rehearing was denied May 8, 1908.